CONTIE, Senior Circuit Judge,
dissenting.
In my opinion, this case should be remanded to the district court for consideration of the issue of claim preclusion. Accordingly, I would not reach the merits of this case on appeal. For this reason, I respectfully dissent.
Several courts sua sponte have raised the issue of res judicata or claim preclusion despite Federal Rule of Civil Procedure 8(c) which states that a party should plead res judicata as an affirmative defense. See, e.g., McClain v. Apodaca, 793 F.2d 1031, 1032-33 (9th Cir.1986) (bankruptcy court sua sponte raised issue of res judicata; affirmed on appeal); Minneapolis Auto Parts Co. v. City of Minneapolis, 739 F.2d 408, 409 & n. 2 (8th Cir.1984) (claim preclusion raised for first time on appeal; cáse certified back to district court to consider the effect of res judicata ); Alyeska Pipeline Serv. Co. v. United States, 688 F.2d 765, 771, 231 Ct.Cl. 540 (1982) (Court of Claims sua sponte raised issue of claim preclusion); American Furniture Co. v. International Accommodations Supply, 721 F.2d 478, 482 (5th Cir. Unit A. 1981) (res judicata raised sua sponte by court of appeals); Hicks v. Holland, 235 F.2d 183 (6th Cir.) (per curiam) (district court sua sponte raised issue of res judicata; affirmed on appeal), cert. denied, 352 U.S. 855, 77 S.Ct. 83, 1 L.Ed.2d 66 (1956). Raising the issue of res judica-ta or claim preclusion sua sponte in appropriate cases, “insures the finality of decisions, conserves judicial resources, and protects litigants from multiple lawsuits.” McClain, 793 F.2d at 1032. For these reasons, courts raise res judicata sua sponte despite the technical pleading requirements of Rule 8(c). See American Furniture Co., 721 F.2d at 482. Wright and Miller predict that as courts become increasingly concerned with their interests in forestalling repetitive litigation, this action will become more common. 18 C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure § 4405 pp. 33-34 (1981).
Although appellees in the instant case have not pled res judicata as an affirmative defense, I would construe their argument before this court that the Ohio courts would have considered appellants’ federal constitutional claims if presented with them as raising the issue, or I would raise the issue of claim preclusion sua sponte.
In Migra v. Warren City School District Board of Education, 465 U.S. 75, 85, 104 S.Ct. 892, 898, 79 L.Ed.2d 56 (1984), the Supreme Court held that 42 U.S.C. § 1983 does not override state preclusion law and guarantee the petitioner a right to proceed to judgment in state court on his state claims and then turn to federal court for adjudication of his federal claims. Migra involved the preclusion of claims made by the plaintiff. Claim preclusion rules addressed to plaintiffs, however, are mirrored by preclusion rules addressed to defendants. 18 C. Wright, A. Miller, & E. Cooper, supra, § 4414 p. 108.
The Supreme Court has affirmed the application of preclusion or res judicata1 in a context very similar to that involved in the instant case. In Mertes v. Mertes, 350 F.Supp. 472 (D.Del.1972), aff'd mem., 411 U.S. 961, 93 S.Ct. 2141, 36 L.Ed.2d 681 (1973), an ex-husband brought a section 1983 action to enjoin enforcement, operation, and execution of a state property division statute on constitutional grounds. The plaintiff in the section 1983 action had been the defendant in the state court proceedings. He had not raised a constitutional defense in the trial court, but he did attempt to raise constitutional issues in an appeal to the Delaware Supreme Court. The Delaware Supreme Court affirmed the lower court decision and refused to consider the constitutional question because that issue had not been raised below and was not a question of such public importance as to be entertained for the first time on appeal. Id. at 473. The three-judge district court held that it was barred from reaching the merits of the constitutional claim by the doctrine of res judicata. Id. at 474. “[R]es judicata bars this court from litigat*345ing the constitutional claim now raised by Thomas which could have been litigated as a defense in the state court against the judgment that was entered in Yictorine’s favor.” Id. at 475. Res judicata also barred litigation against defendants who were not parties in the previous action because there was a close or significant relationship between successive defendants. Id. In that case, the additional defendants were the presiding superior court judge and the commissioner appointed to convey the ex-husband’s interest in some jointly held real estate. Id. at 473-74.
In Vinson v. Campbell County Fiscal Court, 820 F.2d 194 (6th Cir.1987), this court refused to apply claim preclusion to bar a section 1983 action. In that case, although the section 1983 plaintiff had an opportunity to litigate the issue of her allegedly false arrest and imprisonment and/or malicious prosecution and/or abuse of process at the state court hearing, her section 1983 action was not the same cause of action as the state’s criminal case against her. Id. at 197.
The instant case is distinguishable from Vinson since the state court proceedings in the instant ease were civil rather than criminal. See Hicks v. Feiock, — U.S. -, 108 S.Ct. 1423, 1429, 99 L.Ed.2d 721 (1988) (holding that if the relief provided in contempt proceedings is imprisonment, it is civil contempt if “ ‘the defendant stands committed unless and until he performs the affirmative act required by the court’s order.’ ” (quoting Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 441, 31 S.Ct. 492, 498, 55 L.Ed. 797 (1911))). Therefore, the fact that claim preclusion does not extend from criminal prosecutions to civil actions, see 18 C. Wright, A. Miller, & E. Cooper, supra, § 4474 p. 748, does not prevent its application here as it did in Vinson. For these reasons, I would remand this case to the district court to consider the issue of claim preclusion.
Furthermore, the district court’s holding that 15 U.S.C. § 1673 creates a private right of action is highly suspect. Section 1673 is part of Subchapter II of the Consumer Credit Protection Act. At least three circuits have held that there is no private right of action under Subchapter II of this act. See Snapp v. United States Postal Service, 664 F.2d 1329 (5th Cir.1982); McCabe v. City of Eureka, 664 F.2d 680 (8th Cir.1981); Le Vick v. Skaggs Cos., 701 F.2d 777 (9th Cir.1983). Cf. Western v. Hodgson, 494 F.2d 379, 380 (4th Cir.1974) (expressly refusing to reach the question whether a private right of action exists because the facts of that case would not merit relief in any event). In reaching their holdings, these courts have noted that section 1676 (also part of Subchapter II) provides that “ ‘the Secretary of Labor ... shall enforce provisions of this Subchap-ter.’ ” Le Vick, 701 F.2d at 779 (quoting 15 U.S.C. § 1676).
Ellis v. Glover & Gardner Construction Co., 562 F.Supp. 1054 (M.D.Tenn.1983), the case cited by the district court in support of its position, relies in part on the following reasoning: “The Sixth Circuit has at least tacitly recognized a private right of action [under Subchapter II] in remanding for further factual findings an action instituted by a plaintiff who sought reinstatement and other relief for wrongful discharge in violation of 15 U.S.C. §§ 1671, et seq.” Id. at 1057 (citing Nunn v. City of Paducah, 71 L.C. § 32,890 (6th Cir.1972)). No Sixth Circuit case has addressed the issue of whether there exists a private right of action under Subchapter II of the Consumer Credit Protection Act, cf., Smeyres v. General Motors Corp., 820 F.2d 782 (6th Cir.1987) (per curiam) (holding that there is no private right of action under 15 U.S.C. § 1664, Subchapter I, Part C of the Consumer Credit Protection Act), and I do not believe that Nunn is controlling on this issue. If this issue were squarely before the court, I would join the other circuits which hold that Subchapter II of the Consumer Credit Protection Act does not confer a private right of action.
As I have indicated above, however, this case should be remanded to the district court for consideration of the issue of claim preclusion. For the foregoing reasons, I respectfully dissent.

. The Supreme Court has explained that the term res judicata, when used in a narrow sense, is synonymous with claim preclusion. Migra, 465 U.S. at 77 n. 1, 104 S.Ct. at 894 n. 1.